Citation Nr: 1429893	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-00 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received with respect to a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from December 1983 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran initially submitted a claim of service connection for schizophrenia.  However, the evidence of record also indicates diagnoses of other psychiatric disorders.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must consider alternate psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, in light of the Court's holding in Clemons, the Board has amended the issue on appeal as reflected above.

The issue of entitlement to service connection for a psychiatric disorder addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In April 2007, the Veteran sought to reopen his claim of service connection for schizophrenia.  By a July 2007 rating decision, the RO denied the Veteran's claim on the basis that no new and material evidence had been submitted in association with the Veteran's claim to reopen.  The Veteran did not perfect an appeal of the July 2007 rating decision and new and material evidence was not received within a year of its issuance.

2. Evidence received since the July 2007 rating decision is not cumulative of the evidence of record at the time of the prior final denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disorder and raises a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1. The July 2007 rating decision that denied the application to reopen the claim of service connection for schizophrenia is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the July 2007 rating decision in connection with the Veteran's claim of entitlement to service connection for a psychiatric disorder is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's initial claim of service connection for schizophrenia was denied by way of a September 1984 rating decision.  In May 2005, the Veteran sought to reopen the claim.  A February 2006 rating decision denied the petition to  reopen the claim.  In April 2007, the Veteran again sought to reopen the claim.  A July 2007 rating decision again denied the petition to reopen, as there was no evidence showing that the Veteran suffered from schizophrenia.  Instead, the RO explained that schizophrenia was in complete remission.  The Veteran did not perfect an appeal of the July 2007 rating decision and no new and material evidence was received within a year of its issuance.  Thus, it is final.  38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Evidence received since the July 2007 rating decision includes several statements from the Veteran; letters dated in February 2010 and March 2011 from Dr. A.; and, treatment records from Luis Hospital.

All of the above evidence is new, as none of it was of record at the time of July 2007 rating decision, which denied reopening the Veteran's claim.  Turning to materiality, the Board's focus is directed towards the February 2010 record of Dr. A.  In that letter, Dr. A. explains that he is treating the Veteran for a host of disabilities "related to catatonic schizophrenia."  The Board construes this statement to mean that Dr. A. considers the Veteran to currently suffer from schizophrenia.  The July 2007 denied reopening the Veteran's claim as there was no evidence that the Veteran currently suffered from schizophrenia.  Given Dr. A's February 2010 letter indicating that the Veteran suffers from catatonic schizophrenia, the Board finds that new and material evidence has been received to reopen the Veteran's claim.


ORDER

New and material evidence having been received, the claim of service connection for a psychiatric disorder, including schizophrenia, is reopened.  To this extent only, the claim is granted.


REMAND

Further evidentiary development is necessary before the Board can decide the merits of the claim.

The Veteran entered active duty in December 1983 and no psychiatric abnormalities were noted at entrance.  See Enlistment Report of Medical History; Enlistment Report of Medical Examination. About 30 days into active duty, a medical board was convened.  The medical board prepared a report discussing that the Veteran had been diagnosed with schizophreniform disorder catatonic.  The Veteran separated from service shortly thereafter in April 1984.  

A VA examination was conducted in July 2005.  There, the examiner explained that "this Veteran is not psychotic, and has clear intentions to get a compensation, the focus of his claim.  This case could be considered a Malingering or a very strong characterological disorder."  

Another VA examination was conducted in February 2006.  There, the examiner diagnosed the Veteran with depressive disorder, not otherwise specified.  The examiner explained that the Veteran's depressive disorder "...is not considered etiologically related to his in-service Mental Health described symptoms, conditions and diagnosed psychiatric condition." No rationale was provided for the examiner's opinion that depressive disorder was not etiologically related to the Veteran's period of active service.

The February 2006 VA went on to discuss the Veteran's earlier diagnosis of schizophrenia.  The examiner concluded that the diagnosis of schizophrenoform disorder was correct.  However, the examiner believed that schizophrenia probably preexisted service.  The examiner provided no support for that assertion.

When no pre-existing medical condition is noted upon entry into service, a Veteran is presumed to have been in sound condition upon entry.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096; Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  "The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition." Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing to Wagner, 370 F.3d at 1096).

At the Veteran's enlistment examination, no psychiatric abnormalities were noted.  See March 1983 Report of Medical Examination.  Thus, he is presumed sound upon entry into service.  See 38 U.S.C.A. § 1111.  To defeat that presumption, there must be a showing that schizophrenia clearly and unmistakably preexisted service.  

Given the February 2006 VA examiner's failure to support his opinion that the Veteran's depression was not etiologically related to his period of active service, coupled with Dr. A.'s February 2010 statement that he treats the Veteran for depression related to schizophrenia (which was first diagnosed in service and not noted at entry), a new VA examination is necessary to determine nature and etiology of all mental disorders suffered by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination. The claims folder should be reviewed by the examiner, and the examination report should reflect that review. All appropriate tests should be conducted. The examiner must offer opinions to the following:

(a) Does the Veteran currently suffer from any (diagnosable) psychiatric disorders?  If so, state the diagnoses.

If a diagnosis of a schizophrenoform disorder is not appropriate, the examiner should precisely explain why such a diagnosis is not appropriate.

(b) Did a schizophrenoform disorder, or any other psychiatric disorder, clearly and unmistakably preexist preexist the Veteran's period of active service from December 1983 to April 1984?  If so, was it aggravated (made permanently worse beyond its natural progression) by active service?  If a psychiatric disorder is not clearly and unmistakably found to have preexisted service, or if a preexisting disorder is found to clearly and unmistakably NOT have been aggravated by service, then is it at least as likely as not (50 percent or greater probability) that the any current psychiatric disorder is etiologically related to the Veteran's period of active service (from December 1983 to April 1984)?

A complete rationale for any opinion expressed must be provided. 

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the audiologist should be undertaken so that a definite opinion can be obtained.)

2. After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue of entitlement to service connection for a psychiatric disorder.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

 


______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


